September 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    GLOBAL PARAGON DALLAS, LLC AND ILAN ZELNIK, Appellants

NO. 14-13-00974-CV                          V.

                          SBM REALTY, LLC, Appellee
                       ________________________________
       This cause, an appeal from the order granting the special appearance of
appellee, SBM Realty, LLC, signed on October 8, 2013, was heard on the
transcript of the record. We have inspected the record and hold that the trial court
erred by granting the special appearance. We therefore order the order of the court
below REVERSED and REMAND the cause for proceedings in accordance with
the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, SBM Realty, LLC.

      We further order this decision certified below for observance.